Case: 2:19-cv-00056-WOB-CJS Doc #: 23-14 Filed: 08/19/19 Page: 1 of 32 - Page ID#:
                                     495




                               EXHIBITN




                               EXHIBITN
            Case: 2:19-cv-00056-WOB-CJS Doc #: 23-14 Filed: 08/19/19 Page: 2 of 32 - Page ID#:
                                                 496



            L. LIN WOOD , P.C.                                                                       L. LIN WOOD
        -    - - - T R I A L LAWYERS - - -
                                                                                         Direct Dial: (404) 891-1406
                                                                                            lwood@linwoodlaw.com



                                                            March 20, 2019

             VIA FEDEX & ELECTRONIC MAIL

             David N. Sternlicht
             SVP, Legal
             NBCUniversal Media, LLC
             30 Rockefeller Plaza
             New York, NY 10112
             david.sternlicht@.nbcuni.com


                    RE:     Nicholas Sandmann

             Dear David:

                    Thank you for your letter of February 4, 2019. As you know, I represent Nicholas
             Sandmann ("Nicholas") and his parents in connection with the events at the National Mall in
             Washington, D.C. on January 18, 2019, which occurred when Nathan Phillips ("Phillips")
             confronted Nicholas and other students of Covington Catholic High School (the "January 18
             Events").

                     Your letter requested that I identify the false and defamatory statements published and
             broadcast by NBCUniversal Media, LLC news outlets (collectively, "NBC') so that NBC could
             more easily identify those individuals who possess, and must take steps to preserve, discoverable
             information. Please excuse my delay in responding to you. The delay has been due to the fact that
             there are more than one hundred (100) NBC broadcasts and articles spread across at least fourteen
             (14) different websites containing false and defamatory accusations of and concerning my client
             (including no less than twenty-nine (29) original defamatory publications). Pursuant to your
             request and to provide you with the requested additional information in order to afford NBC an
             opportunity to mitigate the substantial harm it has caused to Nicholas, I hereby demand that NBC
             immediately retract and correct the defamatory statements identified herein and immediately
             remove from the Internet each of the online articles, broadcasts, and social media posts referenced
             herein.

                     Between January 19, 2019, and January 27, 2019, NBC published a series of twenty-one
             (21) television broadcasts and eight (8) online articles containing false and defamatory statements
             which conveyed that Nicholas instigated the January 18 Events and engaged in racist and unlawful
             conduct by falsely accusing Nicholas of the following, among other things:

                    (a) targeting and surrounding Phillips while Phillips was merely engaged in song and
                        prayer during the Indigenous Peoples March;


1180 West Peachtree Street, Suite 2040, Atlanta, GA 30309        P: 404-891-1402   F: 404-506-9111       www.linwoodlaw.com
Case: 2:19-cv-00056-WOB-CJS Doc #: 23-14 Filed: 08/19/19 Page: 3 of 32 - Page ID#:
                                     497
 David N. Sternlicht
 March 20, 2019
 Page 2 of25


         (b) intentionally blocking Phillips' path to the Lincoln Memorial or otherwise restricting
             his egress from a confrontation instigated by Nicholas;
         (c) taunting Phillips and others;
         (d) mocking Phillips and others;
         (e) assaulting or otherwise physically threatening Phillips and others;
         (f) hurling racial slurs or other inappropriate comments at Phillips; and
         (g) surrounding and taunting the Black Hebrew Israelites with racial slurs.

         The gist of NBC 's reporting and its discrete false factual accusations against Nicholas are
 defamatory per se and were published negligently and with a reckless disregard for the truth. As
 NBC apparently intended and expected, these false accusations were republished by outlets across
 the country and world. Accordingly, not only are damages to Nicholas caused by NBC 's own
 publications presumed, but NBC is also liable for damages caused by each and every republication
 of the false and defamatory broadcasts and articles identified herein.

         Further, by publishing its broadcasts and articles, NBC orchestrated and joined an agenda-
 driven mainstream and social media mob whose goal was to harass, threaten, disparage, bully, and
 vilify Nicholas, a 16-year-old minor who literally and factually did nothing more than stand still
 when unexpectedly confronted by an adult political activist beating a drum and singing loudly
 within inches of his face while surrounded by cameras. With its online and broadcast audience in
 the tens of millions, NBC provided a worldwide megaphone to the false and defamatory narrative
 that Nicholas instigated a racist confrontation by targeting and surrounding Phillips in order to
 taunt, mock, and physically threaten him and his fellow activists while they were engaged in
 peaceful song and prayer and, depending on the particular publication, were still engaged in their
 own Indigenous Peoples March.

          As NBC now must unhesitatingly acknowledge, the truth is that Nicholas was the victim
 of the actions by adults at the Lincoln Memorial and the subsequent mainstream media and social
 media mob which attacked, vilified, and threatened him. Nicholas and his Covington Catholic
 High School classmates were subjected to more than an hour of racist and homophobic slurs, as
 well as threats of physical violence, by the Black Hebrew Israelites, a recognized hate group. In
 response and with the permission of their school chaperones, the students engaged in a school
 spirit cheer to drown out the hateful speech being hurled at them. In the midst of an ongoing
 school cheer, Phillips and his activist companions intentionally sought out and confronted Nicholas
 and his classmates while carrying cameras to hopefully capture a viral moment on film . Phillips
 inserted himself into the group of students and chose Nicholas as his target. Phillips never
 attempted to move past, around, or away from Nicholas. Indeed, when the students' buses arrived
 for the students' return trip to Kentucky, Phillips did not proceed to the Lincoln Memorial; instead,
 he turned around and celebrated his perceived "win" with his camera-toting activist companions.

         My investigation establishes that NBC has failed to correct its reporting or publish the
 incontrovertible truth of this incident despite its now pervasive presence in the public domain.
 Although it is clear that NBC published its accusations against Nicholas with a reckless disregard
 for the truth and otherwise purposefully avoided the truth in its biased effort to advance its well-
Case: 2:19-cv-00056-WOB-CJS Doc #: 23-14 Filed: 08/19/19 Page: 4 of 32 - Page ID#:
                                     498
  David N. Stemlicht
  March 20, 2019
  Page 3 of25


  known anti-Trump agenda, Nicholas is a private figure and need only prove negligent publication
  in order to prevail in a defamation action against NBC. The negligence of NBC is beyond dispute,
  as NBC did not undertake any reasonable investigation prior to publishing its false accusations and
  instead relied on a biased source whose documented lies should have raised serious issues
  regarding his credibility. NBC continued its reliance on Phillips' demonstrably false version of
  events long after his lies were exposed by those who did not rush to judgment. NBC 's conduct in
  rushing to condemn Nicholas and relying on incomplete information, manufactured evidence, and
  biased, uninformed sources is legally and factually inexcusable. NBC negligently and recklessly
  published a false and defamatory narrative about the January 18 Events by broadcasting and
  publishing the lies of an activist with highly questionable credibility and without undertaking even
  the most basic of journalistic investigations which would have quickly exposed his lies. NBC
  rushed to judgment to advance its anti-Trump agenda at the expense of the reputation and life of
  an innocent 16-year-old student.

           NBC also mistreated Nicholas to his face despite the fact that Nicholas granted to NBC's
  Savannah Guthrie the first and only interview that he has given regarding the January 18 Events.
  During Guthrie' s pre-recorded interview, which was aired by NBC on January 23, 2019, on the
  TODAY Show, she unfairly attacked Nicholas with inappropriate questions suggesting guilt on his
  part for the January 18 Events. In particular, Guthrie asked Nicholas if he saw his "own fault" in
  any way and if he felt he owed anyone an apology - despite the clear evidence that this 16-year-
  old boy did nothing more than simply stand in one place and look respectfully at Phillips. It is
  unconscionable that NBC aired the portions of Guthrie' s interview during which Guthrie attempted
  to victim-shame Nicholas, and NBC and Guthrie owe Nicholas an apology. This line of
  questioning resulted in numerous headlines around the country, and Guthrie' s questioning was
  grossly one-sided. In her subsequent interview of Phillips, Guthrie did not ask Phillips if he saw
  his fault or ifhe should apologize, instead asking "he [Nicholas] said when I asked directly that he
  didri't think he owed an apology but he does wish he had walked away, is that enough for you or
  do you think he should have apologized?" This question, days after Phillips' lies and ever-
  changing story were exposed and a 16-year-old was being subjected to death threats as Guthrie
  herself acknowledged, was entirely inappropriate and underscored NBC's bias against Nicholas
  while perpetuating the false narrative.

           In the event NBC questions the accuracy of my statements describing the truth of what
  occurred during the January 18 Events, I suggest you review the attached report prepared by
  Greater Cincinnati Investigation, Inc. ("GCI"), an independent investigative firm retained by
  counsel for the Diocese of Covington. Nicholas told the truth. NBC published lies. A compilation
  of video clips that were available online for review as part of a reasonable investigation, but that
  were ignored by NBC, can be found at https://www.voutube.com/watch?v=lSkpPaiUF8s, entitled
  "Nicholas Sandmann: The Truth in 15 Minutes" (the "Video"). The GCI report, the online video
  clips, the Video, and the detailed statement of Nicholas Sandmann (also available online) set forth
  the true events of January 18 and unequivocally establish the falsity of NBC 's reporting and articles
  described herein.
Case: 2:19-cv-00056-WOB-CJS Doc #: 23-14 Filed: 08/19/19 Page: 5 of 32 - Page ID#:
                                     499

 David N. Stemlicht
 March 20, 2019
 Page 4 of25


         Below you will find a recitation of the specific broadcasts and articles that must be taken
 down and the defamatory statements that must be retracted. 1 All publicly available versions of all
 television broadcasts and articles for which retraction is demanded below should be taken down
 irrespective of whether the particular location of their republication is identified herein.

 I.     NBC's Television Broadcasts

        A. The First False and Defamatory Television Broadcast, January 19, NBC
           Washington, sub-titled, inter alia: "Native American Elder Harassed in Viral
           Video Speaks Out" (the "First Broadcast")

        In its First Broadcast, NBC published the following statements which must be retracted:

         1.     The sub-title "Native American Elder Harassed in Viral Video Speaks Out"

        2.      The sub-title "TEENS MOCK NATIVE AMERICAN ELDER"

     3.   The sub-title: "VIDEO OF TEENS TAUNTING NATIVE AMERICAN SPARKS
 OUTRAGE"

      4.   The sub-title "VIRAL VIDEO OF TEENS TAUNTING NATIVE AMERICAN
 VIETNAM VET AT THE LINCOLN MEMORIAL SPARKS OUTRAGE"

        5.     "This video blowing up on social media and sparking outrage across the country, a
 Native American elder taunted by teens wearing MAGA hats, they mocked him on the steps of the
 Lincoln Memorial during an Indigenous Peoples March. New tonight, News 4' s Darcy Spencer
 spoke to the man targeted."

        6.      "He told me he was frightened when he was surrounded by those teens."

        7.      "He' s the Native American shown in a video being harassed and jeered by some
 Catholic high school students wearing Make America Great Again hats."

         8.     "Phillips was singing and playing a drum at the Indigenous Peoples rally on Friday
 near the Lincoln Memorial when it happened."


 1
   The specific statements referenced herein do not represent an exhaustive list of all those
 juxtaposed statements through which NBC conveyed a false and defamatory accusation against
 Nicholas. Rather, the statements listed herein are those which, themselves, convey false and
 defamatory facts relied upon by NBC to support its false gist. Nicholas reserves the right to rely
 upon a combination of these and other statements to demonstrate the defamatory meaning
 appropriately ascribed to each broadcast and/or article.
Case: 2:19-cv-00056-WOB-CJS Doc #: 23-14 Filed: 08/19/19 Page: 6 of 32 - Page ID#:
                                     500
 David N. Sternlicht
 March 20, 2019
 Page 5 of25


         9.      '" I was scared. I was afeared."'

         10.     "'Can this be a turning point? Can this be a point of where hatred is stopped?"'

         11.     " 'To have him disrespected like that and to have him harassed on that level, it' s
 awful. "'

         12.     'The Diocese of Covington and Covington Catholic High School issued a statement
 that says in part, ' We condemn the actions of the Covington Catholic High School students .. . The
 matter is being investigated and we will take appropriate action, up to and including expulsion. "'

         I will not hereafter belabor the falsity of NBC 's accusations consistent with the introduction
 above. However, NBC 's First Broadcast falsely accused Nicholas and his classmates of
 surrounding Phillips while he was merely singing and playing a drum during the Indigenous
 Peoples March for the racist purpose of mocking, taunting, and harassing him in a manner that
 caused him to fear for his safety. As set forth above, Nicholas engaged in none of this conduct.
 NBC' s audience was falsely led to believe that Phillips was minding his own business at a rally for
 Native American rights when Nicholas led a group of students to him and actively surrounded
 Phillips in a manner constituting assault and thereafter, engaged in racist conduct.

         Consistent with its apparent modus operandi, NBC republished the First Broadcast on at
 least eleven (11) different platforms - once for each of its wholly owned and operated television
 stations' websites - at least fifty-five (55) times.2

         B. The Second False and Defamatory Television Broadcast, January 19, NBC Nightly
            News, sub-titled, inter alia: "TEENAGERS TAUNT ELDERS" (the "Second
            Broadcast")

        In its Second Broadcast, NBC published the following statements which must be retracted:

         1.     The sub-title "TEENAGERS TAUNT ELDERS"

        2.      "Outrage after some teenagers taunted a Native American elder, a Vietnam veteran,
 during a special ceremony in the nation' s capital."

         3.      "A troubling scene many are calling racist played out in Washington yesterday on
 the steps of the Lincoln Memorial - some students harassing an older Native American man, a
 Vietnam vet, in the midst of a special ceremony."


 2
  See websites of NBC Chicago, NBC New York, NBC Los Angeles, NBC Philadelphia, NBC Bay
 Area, NBC Washington, NBC Miami, NBC San Diego, NBC Boston, NBC Connecticut, and NBC
 Dallas Fort-Worth (collectively, the "NBC Owned and Operated Stations").
Case: 2:19-cv-00056-WOB-CJS Doc #: 23-14 Filed: 08/19/19 Page: 7 of 32 - Page ID#:
                                     501
 David N. Stemlicht
 March 20, 2019
 Page 6 of25


        4.    " ... The video appears to show dozens of youths wearing Make America Great
 Again hats mocking Native American elder and Vietnam veteran Nathan Phillips."

        5.      " ... 'I was there singing and I heard them saying "build that wall, build that wall."'"

        6.      "The Diocese of Covington saying in a statement, 'the matter is being investigated
 and we will take appropriate action, up to and including expulsion."'

         7.     "It's unclear how the event started. Tonight, some wondering how this peaceful
 rally became a sad display of disrespect."

        C. The Third False and Defamatory Television Broadcast, January 20,AM Joy, sub-
           titled, inter alia: "VIRAL VIDEO SHOWS HIGH SCHOOL STUDENTS
           WEARING 'MAGA' HATS AND MOCKING NATIVE AMERICANS" (the
           "Third Broadcast")

        In its Third Broadcast, NBC published the following statements which must be retracted:

      1.   The sub-title "VIRAL VIDEO SHOWS HIGH SCHOOL STUDENTS WEARING
 'MAGA' HATS AND MOCKING NATIVE AMERICANS"

         2.     The title and sub-title of the Internet version of the Third Broadcast, "Nathan
 Phillips, Native American man harassed by high schoolers, tells his story" and "Covington
 Catholic High School students wearing MAGA hats surrounded and taunted a Native American
 man as he performed the 'American Indian Movement' song about strength and courage."

         3.      "The Catholic Diocese of Covington which oversees the school said in a statement,
 quote 'We condemn the actions of the Covington Catholic School students towards Nathan Phillips
 specifically, and Native Americans in general. We extend our deepest apologies to Mr. Phillips.
 This behavior is opposed to the Church's teachings on the dignity and respect of the human
 person.' The diocese also said the matter is under investigation and that some students could be
 expelled."

         4.     (interviewing Nathan Phillips) '"That was a build-up of about 2 hours of back and
 forth between the Black Israelites and the students. We were standing there, watching this. First
 they came there, there was about 6 of them. They went away. They came back with about 20.
 They went away. They came back with about 60. They surrounded these black kids, these black
 guys, and taunting them and throwing back and forth racial taunts, back and forth .... Then they
 went away, that 60 went, then they came back, 100 maybe 200 of them. And then they were just
 a big mob, just ugly, ugly mob, you know."'

          5.     "'Well, the goal, what happened was that ... their attention was on the Black
 Israelites, and when I seen what was happening right at the end, and where it was getting to, there
Case: 2:19-cv-00056-WOB-CJS Doc #: 23-14 Filed: 08/19/19 Page: 8 of 32 - Page ID#:
                                     502
  David N. Sternlicht
  March 20, 2019
  Page 7 of25


  was just like it needed one little spark and that mob would have descended on those 4 guys and
  ripped them apart. That's what it looked like, that's what it felt like."'

          6.      " ... ' but look at my America here, look at my white and black brothers over here
  that they're tearing at each other. .. "'

         D. The Fourth False and Defamatory Television Broadcast, January 20, NBC Nightly
            News, sub-titled, inter alia: "INDIGENOUS MARCH CONTROVERSY" (the
            "Fourth Broadcast")

         In its Fourth Broadcast, NBC published the following statements which must be retracted:

         1.       "An update now on a video we first brought you yesterday that appeared to show
  some students taunting a Native American man at the Indigenous Peoples March in Washington
  on Friday. It' s still not clear how the incident began .... "

           2.     (interviewing Covington, Kentucky Mayor Joseph Meyer) '"You know, when you
  look at the videos that we saw, it represented a behavior and an attitude that certainly does not
  reflect the values that we here in Covington, Kentucky have and promote. "'

         E. The Fifth False and Defamatory Television Broadcast, January 20, MSNBC Live
            with Kendis Gibson, sub-titled, inter alia: "TRUMP REPORT CARD [-]
            GRADING PRESIDENT TRUMP ON RACE RELATIONS"

         In its Fifth Broadcast, NBC published the following statements which must be retracted:

         1.      "It is the viral video many people are talking about this weekend. Interaction
 between Native American activists and a group of high school students from the Cincinnati area
 who were in D.C. for the anti-abortion March for Life. It' s one of several recent incidents under
 scrutiny. In Brooklyn you recall a prep school is under fire after video surfaced of students in
 black face. Add that to the Permit Patties and the Barbecue Beckies of the past two years and it
 begs the question of where we are right now as a country at the halfway point of the Trump
 presidency .... I stopped at Permit Patty and Barbecue Becky because there were so many .. .. Do
 you think, what is it, what has happened since two years ago today? Is it that we have more cell
 phones that are shooting these incidents or are these incidents on the rise?

          2.     "I think that what we are seeing is what we knew to be true when Trump was
 campaigning before he became President. When he comes out of the gate talking about Mexicans
 being rapists and murderers and playing to the bottom of American sensibilities and playing to
 race, and racism, this is what was going to happen. It is not that there are more people with
 cameras. It is that more white people feel emboldened to show their racism because they have a
 friend in the White House ... . You haven't heard from the President condemning what he saw, you
 know, ' This is not what my Make American Great Again means,' as they're chanting ' build the
 wall. "'
Case: 2:19-cv-00056-WOB-CJS Doc #: 23-14 Filed: 08/19/19 Page: 9 of 32 - Page ID#:
                                     503
 David N. Stemlicht
 March 20, 2019
 Page 8 of25


        3.      "We do have the FBI data show that shows hate crimes are on the rise. Up 17%
 from 2016."

       4.       "Donald Trump took the training wheels off of racism .... There's no guard rails
 anymore."

        Not even attempting to hide its agenda, NBC centered its attacks on President Trump on
 Nicholas and the alleged rise of racism during Trump's presidency, including using the January
 18 Events as an example of "hate crimes ... on the rise."

        F. The Sixth False and Defamatory Television Broadcast, January 20, MSNBC Live
           witlz Ayman Molzyeldin, sub-titled, inter alia: "VIRAL VIDEO [-] TENSE
           MOMENT AT INDIGENOUS PEOPLES MARCH" (the "Sixth Broadcast")

        In its Sixth Broadcast, NBC published the following statements which must be retracted:

         1.     "And a moment of profound disrespect goes viral as a group of MAGA-wearing
 teens appears to taunt a Native American man in a scene that has people outraged."

          2.      (interviewing Rep. Deb Haaland) "' [I]n my culture elders are given the utmost
 respect, right, they have gone through things that none of us can imagine and especially Mr.
 Phillips who is a veteran ... performing a ceremony... but I also feel for those boys because !just
 feel like they' ve somehow been led astray. And they' re young enough where they can learn. They
 can learn respect. They can learn love for fellow human beings. They can learn the history of our
 country and understand that Native Americans were here long before Europeans came to this
 country and perhaps have a different perspective on the actions that they chose to take on Friday."

        G. The Seventh False and Defamatory Television Broadcast, January 20,
           PoliticsNation, sub-titled, inter alia: "MLK'S DREAM, TODAY'S REALITY"
           (the "Seventh Broadcast")

        In its Seventh Broadcast, NBC published the following statements which must be retracted:

         1.     (interviewing Martin Luther King, III) " ' When you talk about racism at epidemic
 levels, yesterday a Native American man was confronted by young people with Make America
 Great hats on. There's something wrong with that. And they were here protesting for the Right
 to Live but yet they were denigrating the life of another person whose family members had been
 here for ages before anyone.'"

        2.      "Yes there are people that would yell and mock Native Americans."
Case: 2:19-cv-00056-WOB-CJS Doc #: 23-14 Filed: 08/19/19 Page: 10 of 32 - Page ID#:
                                      504
  David N. Stemlicht
  March 20, 2019
  Page 9 of25


         H. The Eighth False and Defamatory Television Broadcast, January 20, Kasie DC,
            sub-titled, inter alia: "CONFRONTATION AT LINCOLN MEMORIAL GOES
            VIRAL" (the "Eighth Broadcast")

         In its Eighth Broadcast, NBC published the following statements which must be retracted:

          I.      " ... you saw what was a scene and we're still trying to fully understand the context
  of all of it but there certainly was taunting by some young men, many of them wearing Make
  America Great hats, to a Native American on the steps of the Lincoln Memorial yesterday."

         2.   "Is that taunting ever appropriate, sir, to a Native American on the steps of the
  Lincoln Memorial?"

         3.    Still photograph of The New York Times' headline "Viral Video Shows Boys in
  ' Make American Great Again' Hats Surround Native Elder"

        4.     "And while how it all started remains in dispute, the net result is that video and
  Americans again trying to figure out where race relations stand in this country."

         5.     "The Diocese of Covington released a statement apologizing to Phillips and saying
  quote 'This behavior is opposed to the Church's teachings on the dignity and respect of the human
  person. The matter is being investigated and we will take appropriate action, up to and including
  expulsion."'

        6.     "[T]hingsjust get ugly out of nowhere, on MLK weekend for heaven's sakes. This
  exchange, whatever the origins of it were, happens on the steps of the Lincoln Memorial."

          7.     "We've come a long, long way from the days of dogs, police dogs, and fire hoses
  and lynchings and those types of things, but those activities take different forms today and they
  manifest themselves very differently. The KKK, the Nazis, they aren't running around in hoods
  and burning crosses, they're getting tiki torches and wearing Izods and pullovers . ... And walking
  in public."

       8.        Still photograph of NBC headline "Catholic school to investigate taunting ofNative
 Americans"

         9.     "You can't separate the larger context from the video. As much as we want to say
 that's one singular incident, the fact of the matter is that hate crimes are definitely on the rise."

         10.    "I do not see it as complicated or nuanced. I don't see it as Democrats looking at
  it one way or Republicans looking at it another way. I think the Archdiocese of Covington,
  Kentucky, put it straight. These actions of our students are inconsistent with the teachings of our
  Church, and that if we verify that what we've seen already has happened, we're going to discipline
Case: 2:19-cv-00056-WOB-CJS Doc #: 23-14 Filed: 08/19/19 Page: 11 of 32 - Page ID#:
                                      505
 David N. Sternlicht
 March 20, 2019
 Page 10 of25


 and we may expel these students . ... We have to .. . help them understand why this is inappropriate
 and how mocking people is not the American way."

         11 .    "The young man who is in that video, the man who is effectively face-to-face with
 the Native American elder has put out a statement tonight. .. His name is Nick Sandmann .. . he
 said in effect ... he began leading the group of students he was with in school spirit chants to
 counter the hateful things that were being shouted at our group."

         12.     "Clearly on the video, there is some reprehensible actions by these students ... even
 the odd sort of smugness of the kid getting into this man's face. That's clearly evident and no one
 can deny, no one should, deny ... I don't .think what these kids did was excusable."

         I. The Ninth False and Defamatory Television Broadcast, January 21, NBC TODAY
            Show, sub-titled, inter alia: "CONFRONTATION GOES VIRAL [-] STUDENT
              SPEAKS OUT AFTER TAUNTING CAUGHT ON TAPE" (the "Ninth
              Broadcast")

         In its Ninth Broadcast, NBC published the following statements which must be retracted:

         1.     The sub-title "STUDENT SPEAKS OUT AFTER TAUNTING CAUGHT ON
 TAPE"

       2.     "A lot of folks are talking about this, it shows a group of high school students from
 Kentucky appearing to taunt a Native American elder during a rally in Washington."

        3.    "Those students . . . have been widely condemned for what many see as racist
 behavior. Now they are facing possible expulsion from school."

         4.     (interviewing Nathan Phillips) '"I was scared. I was afeared."'

          5.    '"I intervened and things just escalated from there.' The member of the Hebrew
 Israelites who filmed the initial encounter tells NBC News it started when the students started
 mocking them."

        6.      " ... the Kentucky Catholic school and Diocese that some of the students belong to
 saying in a statement they 'condemn the actions of the students' and 'we extend our deepest
 apologies to Mr. Phillips. We will take appropriate action up to and including expulsion."'

        7.     (interviewing Covington, Kentucky Mayor Joseph Meyer) "'It represented a
 behavior and an attitude that certainly does not reflect the values that we here in Covington,
 Kentucky have and promote."'
Case: 2:19-cv-00056-WOB-CJS Doc #: 23-14 Filed: 08/19/19 Page: 12 of 32 - Page ID#:
                                      506
 David N. Sternlicht
 March 20, 2019
 Page 11 of25


         J. The Tenth False and Defamatory Television Broadcast, January 21, NBC Nightly
            News, sub-titled, inter alia: "CONTROVERSIAL CONFRONTATION" (the
            "Tenth Broadcast")

         In its Tenth Broadcast, NBC published the following statements which must be retracted:

         1.    "This face to face confrontation igniting charges of racism. Kentucky high school
 students accused of mocking Native American elder, Nathan Phillips .. . ' I was scared. I was
 afeared.' "

         2.      (interviewing Tara Houska) "He got caught doing something that was incredibly
 racist and disrespectful, and now he's backpedaling."

         K. The Eleventh False and Defamatory Television Broadcast, January 21, MSNBC
            Live wit/z Hallie Jackson, sub-titled, inter alia: "VIRAL CONFRONTATION[-]
            TEENS APPEAR TO TAUNT NATIVE AMERICAN ELDER" (the "Eleventh
            Broadcast")

         In its Eleventh Broadcast, NBC published the following statements which must be
 retracted:

         1.     The sub-title "TEENS APPEAR TO TAUNT NATIVE AMERICAN ELDER"

         2.    "The encounter as you can see there caught on tape shows a group of teenagers in
 those red Make America Great Again hats appearing to taunt a Native American veteran."

         3.      "They are being widely condemned on social media and elsewhere for what appears
 to be racist behavior directed at that Native American elder. The students are even facing the
 possible threat of being expelled from school because of what they did."

        4.      (interviewing Nathan Phillips) "' I was scared. I was afeared. "'

          5.    "'I intervened and things just escalated from there.' The member of the Hebrew
 Israelites who filmed the initial encounter tells NBC News it started when the students started
 mocking them."

        6.      " ... the Kentucky Catholic School and Diocese that some of the students belong to
 saying in a statement they ' condemn the actions ' of the students and ' we extend our deepest
 apologies to Mr. Phillips ' [and] ' we will take appropriate action, up to and including expulsion."'

        7.     (interviewing Covington, Kentucky Mayor Joseph Meyer) "' It represented a
 behavior and an attitude that certainly does not reflect the values that we here in Covington,
 Kentucky have and promote. "'
Case: 2:19-cv-00056-WOB-CJS Doc #: 23-14 Filed: 08/19/19 Page: 13 of 32 - Page ID#:
                                      507
 David N. Sternlicht
 March 20, 2019
 Page 12 of25


         8.      (interviewing Tara Houska) "'[B]ut I didn't realize what would end up happening,
 which was them surrounding him and chanting 'build the wall' and a youth standing directly in his
 face in a very leering, aggressive manner."

         9.     "'To say that he [Nicholas] was trying to defuse, Nathan was trying to defuse this,
 the elder was trying to defuse the situation by bringing a prayer song to what was happening on
 the ground. And to stand in that manner so close to his face in a clearly mocking, you know, the
 smile on his face, shows how little respect he had for what he was witnessing.;,,

         10.    "'Clearly those students have no idea who Native American people are, to surround
 an Indigenous elder and chant 'build the wall' kind of exposes that it really has nothing to do with
 border security, it seems like it's an issue ofrace and white supremacy."'

         11.     '"It was unequivocally condemned by the high school. They said there is no gray
 area. So to the people that are saying back and forth well it was this version and I have this angle,
 I was there, and I witnessed something that was very aggressive and something that was very
 frightening ... and to see that kind oflevel of antagonism and hate, you can't fake that."'

        L. The Twelfth False and Defamatory Television Broadcast, January 21, MSNBC
           Live witlz Craig Melvin, sub-titled, inter alia: "VIRAL CONFRONTATION [-]
           VIRAL VIDEO OF APPARENT CONFRONTATION BETWEEN STUDENTS
           AND NATIVE AMERICAN SPARKS OUTRAGE" (the "Twelfth Broadcast")

        In its Twelfth Broadcast, NBC published the following statements which must be retracted:

         1.     "Outrage over that now viral video showing teenagers from Kentucky appearing to
 taunt a Native American elder at a Washington March."

         2.     "New questions this morning about a now viral video showing a group of high
 school students from Kentucky appearing to taunt a Native American elder in Washington, D.C.
 over the weekend."

        3.      (interviewing Nathan Phillips) "'I was scared. I was afeared. '"

          4.    "'I intervened and things just escalated from there.' The member of the Hebrew
 Israelites who filmed the initial encounter tells NBC News it started when the students started
 mocking them."

        5.      " ... the Kentucky Catholic School and Diocese that some of the students belong to
 saying in a statement they 'condemn the actions' of the students and 'we extend our deepest
 apologies to Mr. Phillips' [and] ' we will take appropriate action, up to and including expulsion."'
Case: 2:19-cv-00056-WOB-CJS Doc #: 23-14 Filed: 08/19/19 Page: 14 of 32 - Page ID#:
                                      508
  David N. Sternlicht
  March 20, 2019
  Page 13 of25


         6.     (interviewing Covington, Kentucky mayor Joseph Meyer) "'It represented a
  behavior and an attitude that certainly does not reflect the values that we here in Covington,
  Kentucky have and promote."'

         7.       "New questions this morning about that video that went viral involving a group of
  teenagers at the Indigenous Peoples March."

          8.      (interviewing Chase Iron Eyes) "Our elder felt threatened there. He apprehended,
  he felt, there was an apprehension of a legitimate and objective threat of harm or violence or
  offensive contact."

         M. The Thirteenth False and Defamatory Television Broadcast, January 22, MSNBC
            Live wit/z Stephanie Rulzle, sub-titled, inter a/ia: "FUELING CONTROVERSY
            [-] TRUMP DEFENDS STUDENTS IN VIRAL VIDEO SHOWING APPARENT
            CONFRONTATION WITH NATIVE AMERICAN VETERAN" (the
            "Thirteenth Broadcast")

          In its Thirteenth Broadcast, NBC published the following statements which must be
  retracted:

         1.     "The school and local diocese had previously condemned the kids' actions, and said
  they were looking at possible expulsion."

        2.     "One of those men [the Hebrew Israelites] says it all started when the students
  mocked them."

          3.      "Phillips' account has been interpreted differently. On Saturday, he told The
  Washington Post 'he felt threatened by the teens and that they swarmed around him.' When he
  tried to leave, 'that guy in the hat wouldn't let him retreat.' But he's also told The Detroit Free
  Press that he decided to intervene between the students and the other group, calling it the moment
  he put himself ' between beast and prey.' He now says Sandmann should have accepted
  responsibility for his actions and should face consequences. 'Instead of being expelled, the
  students should go through some kind of sensitivity training, that uh, they should uh, cultural
  education of some kind, and if they don't, then don't graduate."'

         N. The Fourteenth False and Defamatory Television Broadcast, January 22, MSNBC
            Live wit/z Hallie Jackson, sub-titled, inter alia: "FUELING CONTROVERSY[-]
            AUTHORITIES ARE INVESTIGATING THREATS AGAINST STUDENTS
            ACCUSED OF MOCKING NATIVE AMERICAN IN VIDEO" (the "Fourteenth
            Broadcast")

          In its Fourteenth Broadcast, NBC published the following statements which must be
  retracted:
Case: 2:19-cv-00056-WOB-CJS Doc #: 23-14 Filed: 08/19/19 Page: 15 of 32 - Page ID#:
                                      509
 David N. Stemlicht
 March 20, 2019
 Page 14 of25


        1.    "That's because officials say that viral video in which the students appear to taunt
 a Native American veteran has led to threats against the teens and the school."

         0. The Fifteenth False and Defamatory Television Broadcast, January 22, MSNBC
            Live wit/z Craig Melvin, sub-titled, illter alia: "FUELING CONTROVERSY [-]
            TRUMP DEFENDS STUDENTS IN VIRAL VIDEO SHOWING APPARENT
            CONFRONTATION WITH NATIVE AMERICAN VETERAN" (the "Fifteenth
            Broadcast")

         In its Fifteenth Broadcast, NBC published the following statements which must be
 retracted:

         1.     "The Kentucky school at the center of that viral video appearing to show students
 taunting a Native American elder ... "

         2.     "I talked to an organizer from the event on Monday's show. This gentleman, he
 was there. He painted a different picture of what happened than what the students are describing.
 This is what he told me .... 'It doesn't matter how people spin it. Our elder felt threatened there.'"

        P. The Sixteenth False and Defamatory Television Broadcast, January 22, NBC
           TODAY S/zow, sub-titled, inter alia: "'CONFRONTATION' KIDS SPEAK OUT
           [-] KIDS SPEAK OUT" (the "Sixteenth Broadcast")

         In its Sixteenth Broadcast, NBC published the following statements which must be
 retracted:

        1.     "The school and local diocese had previously condemned the kids' actions, and said
 they were looking at possible expulsion."

       2.     "One of those men [the Hebrew Israelites] says it all started when the students
 mocked them."

         3.      "Phillips' account has been interpreted differently. On Saturday, he told The
 Washington Post 'he felt threatened by the teens and that they swarmed around him.' When he
 tried to leave, 'that guy in the hat wouldn't let him retreat.' But he' s also told The Detroit Free
 Press that he decided to intervene between the students and the other group, calling it the moment
 he put himself 'between beast and prey.' He now says Sandmann should have accepted
 responsibility for his actions and should face consequences. 'Instead of being expelled, the
 students should go through some kind of sensitivity training, that uh, they should uh, cultural
 education of some kind, and if they don't, then don't graduate."'
Case: 2:19-cv-00056-WOB-CJS Doc #: 23-14 Filed: 08/19/19 Page: 16 of 32 - Page ID#:
                                      510

  David N. Sternlicht
  March 20, 2019
  Page 15 of 25


         Q. The Seventeenth False and Defamatory Television Broadcast, January 22, NBC
            Niglztly News, sub-titled, inter alia: "COVINGTON STUDENT AT CENTER OF
            VIRAL CONFRONTATION SPEAKS OUT" (the "Seventeenth Broadcast")

         In its Seventeenth Broadcast, NBC published the following statements which must be
 retracted:

         1.    (Interviewing Nathan Phillips) "'I was afraid. I felt threatened, cause when we were
 there and we were in front of them, they surrounded us."'

      2.   The sub-title ''NATIVE AMERICAN ELDER SAYS HE FELT 'THREATENED'
 BY STUDENTS"

        3.      "Phillips says the students should accept responsibility for their actions. 'The
 students should go through some kind of sensitivity training, cultural education of some kind."'

         4.     "The diocese had initially said they could face expulsion."

         5.      "And by the way, Savannah went on to ask Sandmann about allegations he and his
  classmates instigated the confrontation ... "

         R. The Eighteenth False and Defamatory Television Broadcast, January 23, MSNBC
            Live witlz Craig Melvin, sub-titled, inter alia: "NBC NEWS EXCLUSIVE [-]
            KENTUCKY STUDENT IN VIRAL VIDEO SPEAKS OUT" (the "Eighteenth
            Broadcast")

         In its Eighteenth Broadcast, NBC published the following statements which must be
 retracted:

         1.     "What's unclear in the video is who actually started the confrontation."

         2.     "We should note we have reached out to the other man in that video, Nathan
 Phillips, to comment on Sandmann's statement that he has nothing to apologize for. He did not
 provide comment, but he has told us in previous interviews that he walked between the students to
 intervene but soon felt threatened when the students surrounded him."

        3.     "One of the things that the young man did not say in that interview, two very simple
 words: 'I'm sorry.' Had he uttered those words, would that have changed any of this?"

         4.      "So, yes, I think if the hats weren't involved it might not have been as intense, but
 there were also words. There were a lot of people who said that 'build the wall, build the wall,'
 said that that was shouted."
Case: 2:19-cv-00056-WOB-CJS Doc #: 23-14 Filed: 08/19/19 Page: 17 of 32 - Page ID#:
                                      511

 David N. Stemlicht
 March 20, 2019
 Page 16 of25


         S. The Nineteenth False and Defamatory Television Broadcast, January 24, NBC
            TODAY Show, sub-titled, inter alia: "NATHAN PHILLIPS SPEAKS OUT" (the
            "Nineteenth Broadcast")

         In its Nineteenth Broadcast, NBC published the following statements which must be
 retracted:

         1.     "If there was an apology, there'd be an apology for his own behavior to a lot of
 other peoples besides me, I'd be like way down on the list of his people he needs to apologize to.
 What because of the tomahawk chop and the mocking, and those things, and in one of his
 statements he did say he was the leader of that, he got permission from one of his school teachers,
 so, you know, there' s a lot of times he could have walked away."

         2.      Q: "Did you hear anyone say ' build that wall?' It isn't audible on the video clips I
 think that are out there, but did you hear that?" A: " You know, I did hear that. And I have seen
 some out there, on the Intemets, where there' s, you can hear them saying ' build that wall. "'

          3.     Q: "How did you feel in that moment, did you yourself feel threatened?" A : "Well,
 all that anger was directed at those four individuals, the Black Israelites and the youth there, um,
 and it was getting really explosive and so when I put, when I started praying, I asked Creator, God,
 to protect me, to stand with me, and I was just, to witness what was happening, and then when I
 put myself in prayer and used that drum to reach to God, that mass of young men surrounded me
 and the folks that were with me ... "           ·

        4.       Q: " ... do you think, sir, you should have walked away?" A: "That's what I was
trying to do. I was trying to walk away. There was a spot, there was a place where I could take
my peoples because we were surrounded. We couldn't go right. We couldn't go left, back. And
then, I was still in prayer, still singing, and then I was looking past the crowd and I took that first
step and that crowd backed up. I took a second step and that crowd started scattering or breaking
apart there. And I took a third part [sic] and I actually seen a space, a clear space, and I said that' s
the spot, and we started going that way. And from somewhere, from a clear space, a person was
there (gesturing)."

        5.      Q: "You feel you were blocked?" A: "Oh, I was blocked."

        T. The Twentieth False and Defamatory Television Broadcast, January 27,AM Joy,
           sub-titled, inter alia: "VIRAL VIDEO OF CONFRONTATION BETWEEN
           STUDENTS AND NATIVE AMERICAN ACTIVIST SPARKS OUTRAGE" (the
           "Twentieth Broadcast")

        In its Twentieth Broadcast, NBC published the following statements which must be
retracted:
Case: 2:19-cv-00056-WOB-CJS Doc #: 23-14 Filed: 08/19/19 Page: 18 of 32 - Page ID#:
                                      512

 David N. Stemlicht
 March 20, 2019
 Page 17 of25


        1.      "The behavior that we saw that the kids enacted is utterly inexcusable and shows a
deeply rooted sense of superiority and privilege that white people feel towards black and brown
people, specifically in this case, Indigenous peoples. And we really have to call it out for that,
what it is: white supremacy."

       2.     " ... the chaperones and their lack of involvement to control their youth and the ugly
displays of mockery and racism that they displayed on that day."

       U. The Twenty-First False and Defamatory Television Broadcast, January 20, sub-
          titled, inter alia: "Taunted Native American: 'Who Teaches Our Children That?"'
          (the "Twenty-First Broadcast") 3

        In its Twenty-First Broadcast, NBC published the following statements which must be
retracted:

        1.     The sub-title "Taunted Native American: ' Who Teaches Our Children That?'"

      2.      The sub-title "Vietnam War veteran and Omaha elder Nathan Phillips gives an
emotional response after being taunted by students."

        3.     The sub-text "Nathan Phillips gives an emotional response to the incident that
happened during the Indigenous Peoples March in Washington. Covington Catholic High School
students wearing MAGA hats surrounded and taunted the Native American man as he performed
the ' American Indian Movement' song about strength and courage."

       4.      "I didn' t want it to be me. I really didn' t. You know, I was scared. I was afeared."

II.    NBC's Online Articles

       Without conceding that Nicholas is obligated to demand a retraction as to articles or
accusations published· online and in social media, the following online articles are false and
defamatory:

       A. The First False and Defamatory Online Article, January 19: "Video of teens
          taunting man at Indigenous Peoples March sparks outrage" (the "First Article")

       In its First Article, NBC published the following statements which must be retracted:

       1.      The headline "Video of teens taunting man at Indigenous Peoples March sparks
outrage"


3
 I have been unable to discover where this NBC broadcast originally aired, but located it on NBC
Ne ws ' YouTube account at https://www.voutube.com/watch?v=Oni?hJW66kGA&t=56s.
Case: 2:19-cv-00056-WOB-CJS Doc #: 23-14 Filed: 08/19/19 Page: 19 of 32 - Page ID#:
                                      513
 David N. Stemlicht
 March 20, 2019
 Page 18 of25


        2.      "Some students wearing Make America Great Again hats and clothing surrounded
 and taunted a Native American troupe as it performed the 'American Indian Movement' song
 about strength and courage."

       3.      "In social media videos of the incident Phillips can be seen singing as a male taunts
 him smilingly and gets close to his face."

         4.     '"We condemn the actions of Covington Catholic High School students towards
 Nathan Phillips specifically, and Native Americans in general, Jan. 18, after the March for Life,
 Washington, D.C.,' the archdiocese's statement reads. 'We extend our deepest apologies to Mr.
 Phillips. This behavior is opposed to the Church's teachings on the dignity and respect of the
 human person.' The archdiocese said the matter was under investigation and students could be
 expelled."

          5.     "During the incident some young people surrounded Native Americans and others
 start to jump and chant."

        6.      "Phillips told NBC News that some of the young people surrounding him chanted
 support for President Trump's proposal to build a wall along the U.S.-Mexico border."

         7.      '"Chants of 'Build wall' and other things that were even worse,' he said as he stood
 in the rain in Washington. 'They were brought up to believe I'm less than human."'

        B. The Second False and Defamatory Online Article, January 19: "Catholic Diocese
           Apologizes After Students in 'MAGA' Hats Mock Native American" (the "Second
           Article")

        In its Second Article, NBC published the following statements which must be retracted:

        1.      A video containing the following false descriptions (the "Description Video"):

                a.    The sub-title "Students from a Kentucky Catholic High School appeared to
        harass and mock a Native American demonstrator during a rally in Washington D.C."

            b.    "YESTERDA Y STUDENTS WERE CAUGHT ON FILM HARASSING
        AN OLDER NATIVE AMERICAN MAN ON THE STEPS OF THE LINCOLN
        MEMORIAL"

             c.   "OTHER STUDENTS, WEARING 'MAKE AMERICA GREAT AGAIN'
        HATS SURROUNDED THEM, SOME APPARENTLY CHANTING, LAUGHING
        AND JEERING"
Case: 2:19-cv-00056-WOB-CJS Doc #: 23-14 Filed: 08/19/19 Page: 20 of 32 - Page ID#:
                                      514

 David N. Sternlicht
 March 20, 2019
 Page 19 of25


              d.    "OFFICIALS SAID THEY WILL TAKE 'APPROPRIATE ACTION, UP
         TO AND INCLUDING EXPULSION"

        2.     "A diocese in Kentucky apologized Saturday after videos emerged showing
 students from a Catholic boys' high school mocking Native Americans outside the Lincoln
 Memorial after a rally in Washington."

         3.      '"The actions that he was involved in, you know, who allows the children to treat
 others that way? Who teaches our children that? What was in their minds? You know, chants of
 'build the wall' and other things that were even worse."'

         4.      "'I was scared. I was afeared."'

         5.       "In a joint statement, the Roman Catholic Diocese of Covington and Covington
 Catholic High School apologized to Phillips. Officials said they are investigating and will take
 'appropriate action, up to and including expulsion.' 'We extend our deepest apologies to Mr.
 Phillips,' the statement read. 'This behavior is opposed to the Church's teachings on the dignity
 and respect of the human person."'

         6.      "In an interview with the Washington Post, Phillips said he felt threatened by the
 teens. 'It was getting ugly, and I was thinking: "I've got to find myself an exit out of this situation
 and finish my song at the Lincoln Memorial,"' he said. 'I started going that way, and that guy in
 the hat stood in my way and we were at an impasse. He just blocked my way and wouldn't allow
 me to retreat."'

        7.       "In a video posted to Instagram, Phillips wiped away tears. 'When I was there
 singing, I heard them saying 'Build that wall, build that wall,' Phillips said."

        8.     "Chase Iron Eyes said Phillips was swarmed though some video posted on social
 media seems to show Phillips walking into the crowd of students."

        Though purporting to be an Associated Press article, the Second Article is not subject to a
 wire service defense because NBC materially altered the original Associated Press article. The
 Second Article was also published by each of the NBC Owned and Operated Stations, and the
 Description Video was republished by NBC on at least fifty-five (55) occasions.

         C. The Third False and Defamatory Online Article, January 20: "Nathan Phillips,
            Native American man harassed by high schoolers, tells his story" (the "Third
            Article")

       In its Third Article, NBC updated its First Article and published the following statements
 which must be retracted:
Case: 2:19-cv-00056-WOB-CJS Doc #: 23-14 Filed: 08/19/19 Page: 21 of 32 - Page ID#:
                                      515
 David N. Stemlicht
 March 20, 2019
 Page 20 of25


          1.     The headline "Nathan Phillips, Native American man harassed by high schoolers,
 tell his story"

        2.     "Some students wearing Make America Great Again hats and clothing appeared to
 surround and may have taunted a Native American troupe as it performed the ' American Indian
 Movement' song about strength and courage. " 4

       3.      "In social media videos of the incident Phillips can be seen singing as a male taunts
 him smilingly and gets close to his face."

         4.     "' We condemn the actions of Covington Catholic High School students towards
 Nathan Phillips specifically, and Native Americans in general, Jan. 18, after the March for Life,
 Washington, D.C.,' the archdiocese' s statement reads. 'We extend our deepest apologies to Mr.
 Phillips. This behavior is opposed to the Church's teachings on the dignity and respect of the
 human person.' The archdiocese said the matter was under investigation and students could be
 expelled."

          5.     "During the incident some young people surrounded Native Americans and others
 start to jump and chant."

       6.      "Phillips said the students surrounded the significantly smaller group [of Black
 Hebrew Israelites], as participants of the Indigenous People' s March watched on the sideline."

        7.      "Phillips told NBC News that some of the young people surrounding him chanted
 support for President Trump's proposal to build a wall along the U.S.-Mexico border."

         8.      '" Chants of 'Build wall' and other things that were even worse,' he said as he stood
 in the rain in Washington. 'They were brought up to believe I'm less than human. "'

           D. The Fourth False and Defamatory Online Article, January 20: "Native American
              Says He Tried to Ease Tensions at Mall" (the "Fourth Article")

        In its Fourth Article, NBC republished an Associated Press article containing the following
 statements which must be retracted:

         1.    The republication of the false and defamatory statements in the First Broadcast with
 the following sub-headline: "Nathan Phillips ... says he was saddened and frightened when a
 crowd of high school students harassed him Friday."

           2.     The republication of the Description Video.



 4
     Italics are added for emphasis on changes made to the First Article.
Case: 2:19-cv-00056-WOB-CJS Doc #: 23-14 Filed: 08/19/19 Page: 22 of 32 - Page ID#:
                                      516

 David N. Stemlicht
 March 20, 2019
 Page 21 of25


        3.     "A Native American who was seen in online video being taunted outside the
 Lincoln Memorial said Sunday he felt compelled to get between two groups with his ceremonial
 drum to defuse a confrontation."

        4.      "Videos show a youth standing very close to Phillips and staring at him as he sang
 and played the drum. Other students- some in ' Make America Great Again' hats and sweatshirts
 - were chanting, laughing and jeering."

          5.      "Other videos also showed ... the students ... taunt them [the Black Hebrew
 Israelites] in return."

        6.      "In a joint statement, the Roman Catholic Diocese of Covington and Covington
 Catholic High School apologized and said they are investigating and will take ' appropriate action,
 up to and including expulsion.' ' We extend our deepest apologies to Mr. Phillips,' the diocese
 statement read. 'This behavior is opposed to the Church's teachings on the dignity and respect of
 the human person."'

          7.      "He said his first interaction with the students came when they entered an area
 permitted for the Indigenous Peoples March. 'They were making remarks to each other - (such
 as) ' In my state those Indians are nothing but a bunch of drunks.' How do I report that?' he said.
 ' These young people were just roughshodding through our space, like what's been going on for
 500 years here - just walking through our territories, feeling like "this is ours.""'

         8.      "Marcus Frejo, a member of the Pawnee and Seminole tribes who is also known as
 Chief Quese Imc, said he had been a part of the march and was among a small group of people
 remaining after the rally when the boisterous students began chanting slogans such as ' make
 America great' and then began doing the haka, a traditional Maori dance. In a phone interview,
 Frejo told the AP he felt they were mocking the dance."

         9.      "During the incident, Phillips said he heard people chanting, 'Build that wall, or
 yelling, ' Go back to the reservation."'

        10.    "At one point, he said, he sought to ascend to the Lincoln statute and 'pray for our
 country. ' Some students backed off, but one student wouldn' t let him move, he added."

        11.     "'They went from mocking us and laughing at us to singing with us.'"

        The Fourth Article was published by each of the NBC Owned and Operated Stations.
Case: 2:19-cv-00056-WOB-CJS Doc #: 23-14 Filed: 08/19/19 Page: 23 of 32 - Page ID#:
                                      517
 David N. Sternlicht
 March 20, 2019
 Page 22 of25


        E. The Fifth False and Defamatory Online Article, January 21: "Teen in MAGA Hat
           Says He Didn't Provoke Native American Protestor on National Mall" (the "Fifth
           Article")

        In its Fifth Article, NBC republished an Associated Press article containing the following
 statements which must be retracted:

         1.    The republication of the false and defamatory statements in the First Broadcast with
 the following sub-headline: "Nathan Phillips ... says he was saddened and frightened when a
 crowd of high school students harassed him Friday."

        2.      The republication of the Description Video.

         3.       "Videos show members of the religious group yelling disparaging and profane
 insults at the students, who taunt them in return."

         4.       "Frejo, who is also known as Chief Quese Imc, told the AP in a phone interview
 that he felt the students were mocking the dance."

         5.      "He said he heard people chanting ' Build that wall ' or yelling, ' Go back to the
 reservation. ' At one point, he said, he sought to ascend to the Lincoln statue and ' pray for our
 country.' Some students backed off, but one student wouldn't let him move, he added."

        6.     "'They were making remarks to each other ... (such as) "In my state those Indians
are nothing but a bunch of drunks." How do I report that? ' Phillips said. ' These young people were
just roughshodding through our space, like what' s been going on for 500 years here-just walking
through our territories, feeling like "this is ours.""'

        7.      "The Roman Catholic Diocese of Covington apologized for the incident on
 Saturday, saying ' this behavior is opposed to the Church's teachings on the dignity and respect of
 the human person.' They promised to take ' appropriate action, up to and including expulsion."'

        The Fifth Article was published by each of the NBC Owned and Operated Stations.

        F. The Sixth False and Defamatory Online Article, January 22: "Many Videos,
           Many Interpretations of Viral DC March Encounter" (the "Sixth Article")

        In its Sixth Article, NBC republished an Associated Press article containing the following
 statements which must be retracted:

         1.    The republication of the false and defamatory statements in the First Broadcast with
 the following sub-headline: "Nathan Phillips ... says he was saddened and frightened when a
 crowd of high school students harassed him Friday."
Case: 2:19-cv-00056-WOB-CJS Doc #: 23-14 Filed: 08/19/19 Page: 24 of 32 - Page ID#:
                                      518
 David N. Stemlicht
 March 20, 2019
 Page 23 of25


         2.     The republication of the Description Video.

        3.     "At first the focus was on a short video showing one of the high school students,
 Nick Sandmann, wearing a red 'Make America Great Again' hat and appearing to smirk while a
 crowd of other teens laughed derisively behind him, as he faced off against a 64-year-old Native
 American, Nathan Phillips, who played a traditional chant on a drum."

        4.     "It was an ugly encounter of spewed epithets but one that nevertheless ended with
 no punches thrown or other violence."

         5.      "Sandmann's statement does seem at odds with some video from the confrontation
 that showed students from his school, Covington Catholic High in Park Hills, Kentucky, laughing
 at Phillips' Native American group and mockingly singing along with him, as well as interviews
 with Phillips who said he heard the students shout 'Build that wall!' and 'go back to the
 reservation!"'

        6.    "Phillips, an elder of the Omaha tribe, and Marcus Frejo, a member of the Pawnee
 and Seminole tribes, said they felt the students were mocking the dance and walked over to
 intervene."

         7.    "The Indigenous Peoples Movement felt the encounter was a reminder the U.S. was
 founded on racism and President Donald Trump's presidency is rekindling hatred based on skin
 color."

        8.       "'Trump has riled up a reactionary voting block that reminds us that we are a nation
 founded on patriarchy, genocide and racism. Trump is clearly giving these archaic instincts license,
 encouraging the kind of aggressive goading that I witnessed,' movement spokesman Chase Iron
 Eyes said in a statement."

        The Sixth Article was published by each of the NBC Owned and Operated Stations.

        G. The Seventh False and Defamatory Online Article, January 24: "Nathan Phillips,
           Native American activist in D.C. standoff, forgives Catholic school students" (the
           "Seventh Article")

        In its Seventh Article, NBC published the following statements which must be retracted:

        1. ·    The republication of the false and defamatory statements in the Nineteenth
 Broadcast.

       2.     "Phillips said he heard the students chanting 'build that wall,' and he was 'trying to
 walk away."'
Case: 2:19-cv-00056-WOB-CJS Doc #: 23-14 Filed: 08/19/19 Page: 25 of 32 - Page ID#:
                                      519
 David N. Stemlicht
 March 20, 2019
 Page 24 of25


         3.      '"That mass of young men surrounded me and the folks that were with me,' Phillips
 said, adding that when [sic] he did find a clearing to walk through, but suddenly in the "clear space,
 a person was there.' 'I was blocked,' Phillips said."

        4.      "Phillips said Sandmann owes many people an apology. He believed the group of
 students were 'mocking' Native Americans, and Sandmann 'was the leader of that."'

        ii. The Eighth False and Defamatory Online Article, January 24: "Nathan Phillips
               on viral encounter with Nick Sandmann: 'I forgive him"' (the "Eighth Article")

        In its Eighth Article, NBC published the following statements which must be retracted:

        1. .      The republication of the false and defamatory statements in the Nineteenth
 Broadcast.

         2.     "In a TODAY interview that aired Wednesday, Sandmann defended his actions and
 said he had nothing to apologize for when he and his classmates surrounded Phillips."

         3.      "Phillips said he tried to make his way through the crowed peacefully. 'That's what
 I was trying to do. I was trying to walk away. There was a spot, there was a place I could take my
 peoples because we were surrounded, we couldn' t go right, we couldn't go left,' he said. Phillips
 said he spotted a clear area but then suddenly found himself head-on with Sandmann and his
 classmates. 'Oh, I was blocked,' he said."

         4.      "'Because what I was seeing was the fabric of America being tom apart by bigotry,
 hate, prejudice, division,' he said."

       5.     '"I did hear that ['build that wall']. I have seen some [videos] out there, on the
intemets, where you can hear them saying build that wall,' he said."

        The Eighth Article was published by each of the NBC Owned and Operated Stations.

III.    NBC 's Social Media Publications

        NBC News also posted certain information regarding the January 18 Events on Twitter to
its approximate 6.45 million followers. For instance, on January 24, NBC News posted its Seventh
Article to Twitter. And, on January 20 and 23, MSNBC and AMJoy posted to their Twitter pages
the Third Broadcast. All such posts must be taken down and retracted.

        If NBC seeks to justify its false and defamatory reporting based on the initial statement
issued by the Diocese of Covington and Covington Catholic High School, such reliance will be
misplaced and will provide no legal defense. As you well know, republishers are liable for the
false and defamatory statements of the original publisher- a talebearer is as bad as the talemaker.
Case: 2:19-cv-00056-WOB-CJS Doc #: 23-14 Filed: 08/19/19 Page: 26 of 32 - Page ID#:
                                      520
 David N. Stemlicht
 March 20, 2019
 Page 25 of25


 Moreover, in his letter of January 25, 2019, to Covington Catholic Parents (copy enclosed), the
 Bishop of Covington, the Most Reverend Roger J. Foys, 0.0., admitted that the initial statement
 of the Diocese was in error and was issued prematurely before the incident had been investigated
 (which would have been known to NBC if it had undertaken its duty to investigate before
 accusing):

        We are sorry that this situation has caused such disruption in the lives of so many.
        We apologize to anyone who has been offended in any way by either of our
        statements which were made with good will based on the information we had. We
        should not have allowed ourselves to be bullied and pressured into making a
        statement prematurely, and we take full responsibility for it. I especially apologize
        to Nicholas Sandmann and his family as well as to all CovCath families who have
        felt abandoned during this ordeal. Nicholas unfortunately has become the face of
        these allegations based on video clips. This is not fair. It is not just.

 And on February 11, 2019, Foys published the findings of an independent third-party investigation
 (letter and report enclosed) stating, in part, that the students were exonerated of any wrongdoing.

       The reckless and negligent rush to judgment by NBC mirrored the reckless and negligent
 conduct of the Diocese of Covington and Covington Catholic High School.

         NBC 's retraction of the false statements identified herein must be published in as
 conspicuous a manner as they were originally published. To fully retract and correct the false
 statements, I further demand that NBC publish the Video on its Internet home page for a period of
 no less than 72 hours. Please notify me in writing when these actions have been accomplished.

         David, NBC's false accusations were made against a 16-year-old boy. The accusations are
 false and have resulted in permanent harm to his reputation and life. The question your
 organization will have to now answer is whether NBC will do the right thing or whether NBC will
 force this boy to hold NBC accountable in a court of law. We are prepared to promptly proceed
 with the filing of a lawsuit, so time is of the essence.

        Govern yourselves accordingly.

                                                      Sincerely,




                                                      L. Lin Wood



 cc:    Todd McMurtry, Esq.
        The Sandmann Family
 Case: 2:19-cv-00056-WOB-CJS Doc #: 23-14 Filed: 08/19/19 Page: 27 of 32 - Page ID#:
                                       521




                                            DIOCESE OF COVINGTON
                                                        Office of the Bishop
                                        1125 Madison Avenue, Covington KY 41011-3115
                                         Phone: (859) 392-1512 ° Fax: (859) 392-1508

                                                         25 January 2019

 My dear Covington Catholic Parents,

 Since Saturday, 19 January 2019 the events at the Lincoln Memorial following the annual March for Life have gained
 international attention. Within hours we were being pressured from all s ides to make a statement regarding a video clip
 which purportedly showed students from Covington Catholic High School being disrespectful to Native American Elder
 Nathan Phillips. Based on what the video clip showed we condemned the actions of students who engaged in the alleged
 disrespect and promised to investigate the matter.

Since that time other video cli ps - some of much longer duration - have surfaced. Once these went viral some of the very
same people who had put tremendous pressure on us to condemn the actio ns of the students now wanted a retraction from
anyone who had previously issued a statement critical of them. All of th is was based again on a video.

Subsequently, there have been death threats to some of the students and their families. The vitriol and hateful comments
on some on line stories, some of them appearing on websites that purport to be Catholic and pro-life, have been beyond
belief and anything but pro-life. We even had a bomb scare at the Curia offices and had to close the Curia and Covington
Latin School (across from the Curia) in light of safety issues. People who are not at all familiar with Covington Catholic
High School, its students, facu lty, staff, admin istration and/or the Diocese of Covington have felt free to criticize in the
harshest tenns.

Having issued a second statement that said that we have engaged a third-party investigative team to do a thorough and in-
depth investigation into the events that transpired on Friday, 18 January, it was our hope that this would ameliorate some of
the hate being spewed on the internet and other news media. Unfortunately, this did not happen and people are still lined
up on either side.

We are sorry that this situation has caused such disruption in the li ves o f so many. We apologize to anyone who has been
offende d in any way by e ither of our statements wh ich were made with good wi ll based on the infonnation we had . \Ve
should not have allow ed ourselves to be bull ied and pressured into making a statement premature ly, and we take full
respons ibility for it I especially apologize to N icholas Sandmann and his fami ly as well as to all CovCath famil ies who
have fe lt abandoned during this ordeal. N icho las unfortunate ly has become the face of these allegations based on video
clips. Th is is not fair. . It is not j ust.

We now a wa it the results of the investigation and it is my hope and expectation that the resu lts will exonerate our students
so that they can move forward w ith their lives. In any event, we will make the final report public once it has been received.
In the meantime, we call on all those who continue to spew venom and hate to desist and instead pray for a peaceful
resolution to this tragic spectacle.

Mr. Robert Rowe, the Principal of Covington Catho lic High School, has also been the target of this venom. He is a fine
leade r and role model for every student at CovCath and l s upport him uneq uivocally. Those calling for his resign ation
simply do not know him.

This has been a trying time for all of us. I pray that with the grace of God and the goodwill of all involved peace will once
again reign in the hearts a nd minds of our fa ithfu l. As for CovCath, we have a spirit that will not die!

                                                           Yours dljedly in tf1e Lord,


                                                           Mo! R: ~ o~ ~
                                                           Bishop of Covington
Case: 2:19-cv-00056-WOB-CJS Doc #: 23-14 Filed: 08/19/19 Page: 28 of 32 - Page ID#:
                                      522




                                      DIOCESE OF COVINGTON
                                                 Office of the Bishop

                                  1125 Madison Avenue, Covington KY 41011-3115
                                   Phone: (859) 392-1512 • Fax: (859) 392-1508

                                               11 February 2019

    My dear Covington Catholic High School Parents,

    I am pleased to inform you that my hope and expectation expressed in my letter to you of 25
    January that the results of our inquiry into the events of 18 January at the Lincoln Memorial in
    Washington, D.C. would "exonerate our students so that they can move forward with their lives"
    has been realized. Our inquiry, conducted by a third party firm that has no connection with
    Covington Catholic High School or the Diocese of Covington, has demonstrated that our
    students did not instigate the incident that occurred at the Lincoln Memorial.

    In these past several weeks since the original video went viral two well-worn and oft-used
    adages have come to mind: Seeing is believing and Perception is reality. The immediate world-
    wide reaction to the initial video led almqst everyone to believe that our students had initiated the
    incident and the perception of those few minutes of video became reality.

    In truth, taking everything into account, our students were placed in a situation that was at once
    bizarre and even threatening. Their reaction to the situation was, given the circumstances,
    expected and one might even say laudatory. These students had come to Washington, D.C. to
    support life. They marched peacefully with hundreds of thousands of others - young and old and
    in-between - to further the cause of life. These young high school students could never have
    expected what they experienced on the steps of the Lincoln Memorial while waiting for the
    busses to take them home. Their stance there was surely a pro-life stance. I commend them.

    I thank our students and their parents for their patience while the inquiry we ordered was
    completed. The final investigative repoit is available at www.covdio.org. Once again I affirm
    my complete trust and confidence in our Principal of Covington Catholic, Mr. Robert Rowe.
    Under his guidance these past 11 years great strides have been made at CovCatb in every area
    from curriculum to Catholic identity. He joins me in the sentiments expressed in this letter. I
    also affirm my confidence in our CovCath students. As for the future, we trust in God and in the
    spirit of CovCath, a spirit that will not die!

                                                                  Yours devotedly in the Lord,




                                                                  Mo:Re~'fn:ao~s,
                                                                  Bishop of Covington
                                                                                                 DJ),
Case: 2:19-cv-00056-WOB-CJS Doc #: 23-14 Filed: 08/19/19 Page: 29 of 32 - Page ID#:
                                      523




                                     Greater Cincinnati Investigation, Inc.
                                           7-18 Valley Square Drive
                                            Taylor Mill, KY 41015

                                           Final Investigative Report

                                                February 11, 2019

        On Tuesday, January 22, 2019, Greater Cincinnati Investigation (GCI) was retained by
        Dressman, Benzinger, Lavelle (DBL LAW) on behalf of the Covington Diocese and Covington
        Catholic High School to investigate the incident on Friday, January 18, 2019, at the Lincoln
        Memorial involving students at Covington Catholic High School, The Black Hebrew Israelites
        and the Native Americans who were part of an Indigenous People March.

                                             Scope of Investigation

       The scope of the investigation was to interview and take statements from Covington Catholic
       students and their chaperones who were in attendance, to identify, locate and interview 3rd party ·
       witnesses who were present, to review and monitor social media posts and news articles, and to
       attempt to locate and review any additional video that might be available.

       Since January 22, we have devoted appro:dmately 240 man hours in the investigation to date,
       involving four (4) licensed investigators.

       Students attending the trip were asked to voluntarily give their statements regarding the events
       of January 18. We separately interviewed 43 students. Parents were invited to attend the
       interviews with their sons, and parents did so in approximately one-third of the interviews.

       There were sixteen (16) adult chaperones on the trip. We spoke with all nine (9) faculty
       chaperones and four (4) parent chaperones.                                           ·

       We reviewed approximately fifty (so) hours of internet activity, induding but not limited to all
       major n.ews networks, YouTube, Vimeo, social media accounts on Facebook, Inst.a.gram, Twitter.

       We attempted to obtain sur,eillance video from the Lincoln Memorial. We have reached out to
       the Nation.al Park Service by phone and e-mail. To date our efforts have been unsuccessful.

       We were able to locate a social media account that goes by @treVOnallworthy aka KingTrevon.
       King Trevon has posted several videos from the Lincoln Memorial. We have reached out to King
       Trevon on. two (2) different social media sites an.d to date he has not responded back. His videos
       are con.firmatory to our findings.

       Attempts were made through legal counsel to take Nick Sandmann's in-person statement. ·We
       were asked to consider his written statement of January 20, 2019.

       We have attempted to reach out to Mr. Phillips by phone and by e-mail, informing him that we
       desired to interview him in person and that we were prepared to meet him in Michigan or any
       location he might prefer. We also sent Mr. Phillips' daughter an e-mail as they both appear to be
       involved in the Native Youth Alliance and have shared their e-mail addresses after the event to
Case: 2:19-cv-00056-WOB-CJS Doc #: 23-14 Filed: 08/19/19 Page: 30 of 32 - Page ID#:
                                      524




        thank everyone for reaching out and supporting them: We never received a resoonse to our
        inquiries. In addition, our investigators travelled to Ypsilanti, Michigan to seek a personal
        interview. We are confident that we visited Mr. Phillips' residence. He was not present over a
        six-hour period and we left a note asking him to contact us. We have not received a response.

                                                     i<:ev Fin dings

        Students
              0    The students traveled from Park Hills, KY to Washington DC to attend the March for
                   Life. Some of the students stressed that they attended because of their faith, some stated
                   it was to get service hours, and some stated it was to get out of school and spend time
                   with their friends.

              o    The students arrived at the Lincoln Memorial at different times. The students who
                   arrived earlier encountered the Black Hebrew Israelites, who clearly addreSsed offensive
                   statements to the students. We see no evidence that students responded with any
                   offensive or racist statements of their own.

           o      Some of the students asked the chaperones ff they could do their school cheers to help
                  drown out the Black Hebrew Israelites. In years past students have performed school
                  cheers at the Lincoln Memorial. Video evidence supports a finding that the Black
                  Hebrew Israelites were laughing along with the students during the "sumo" cheer. The
                  cheers· performed at the Lincoln Memorial are commonly performed at football or
                  basketball games.

          o       We found no evidence that the students performed a "Build the Wall" chant

          0       After the interaction with the Black Hebrew Israelites, Mr. Phillips approached the
                  students. Most of the students state that they felt like he was coming into their group to
                  join in with the students' cheers. None of the students felt threatened by Mr. Phillips
                  and many stated they were "confused."

          o       We found no evidence of offensive or racist statements by students to Mr. Phillips or
                  members of his group. Some students performed a "tomahawk chopu to the beat of Mr.
                  Phillips' drumming and some joined in Mr. Phillips' chant

          •       As the interaction between Nick Sandmann and Mr. Phillips ended, most of the students
                  reported that they again turned their attention back to the Black Hebrew Israelites.
                  Chaperones moved students to the buses shor"Jy thereafter.

          •       Some students stated that one of the chaperones reminded the students that, if they
                  engaged in a verbal exchange with the Black Hebrew Israelites, they would receive
                  detention when returning to school. Video evidence shows that this happened
                  approximately five minutes before the students can be seen heading to the buses.


                                                          2
Case: 2:19-cv-00056-WOB-CJS Doc #: 23-14 Filed: 08/19/19 Page: 31 of 32 - Page ID#:
                                      525




                  0
                       As the students began leaving the area, one student was stopped by a uniformed police
                       officer for running. It was reported that the officer advised this student he should not be
                       running at the Lincoln Memorial. We saw no uniformed police presence at the Lincoln
                       Memorial while students were there.

        Chaperones

              0         Several of the chaperones arrived with their groups of students after the fact, as they
                        attended the last viewing of the changing of the ·guard at Arlington Cemetery at 5:00
                        p.m. Nine (9) chaperones report being present at the Llncoln Memorial when the main
                        interactions took place. Video confirms at least five (5) chaperones were present

              0       Video confirms that toward the end of the interactions between Nick Sandmann and Mr.
                      Phillips, at least two (2) chaperones can be seen telling the students that the buses are
                      arriving. At this time, most of the students' attention was directed to the Black Hebrew
                      Israelites. Also at this time a chaperone can be observed telling the students to "back it
                      up," moving them back from the Black Hebrew Israelites. This happened approximately
                      4-5 minutes before the students headed to the buses.

           o          The chaperones who were at the Lincoln Memorial and who witnessed the interaction
                      between the students and Black Hebrew Israelites stated that the Black Hebrew Israelites
                      were saying offensive things to anyone that walked by and not just the students. During
                      this time the chaperones never felt like the students were in any danger.

           •          The chaperones present during the interaction with Mr. Phillips state that they did not
                      feel the students were threatened by Mr. Phillips or his group.

           •          After Mr. Phillips exited the area, the students' attention turned back to the Black
                      Hebrew Israelites. Shortly thereafter, the chaperones decided to tell the students the
                      buses were present even though at that point they had not arrived. Students were not
                      instructed to "move to the buses" until after the interactions with the Black Hebrew
                      Israelites and Mr. Phillips.

       .lv.[akeAmerica Great Again Hats (MAGA Hats)

          "           Students and chaperones stated that few, if any, students were wearing MAGA hats when
                      they left Covington Catholic to head to Washington DC. Most students purchased the
                      hats before, during or after the March for Life.

          o           In years past, some chaperones reported that some students had purchased "Hope" hats
                      in support of President Obama.

          o           We found no evidence of a school policy prohibiting political apparel on school~
                      sponsored trips.




                                                              3
Case: 2:19-cv-00056-WOB-CJS Doc #: 23-14 Filed: 08/19/19 Page: 32 of 32 - Page ID#:
                                      526




        Investigation into the Comment "It's Not Rape IfYou Enjoy Itu

               a    An individual can be heard maldng a comment that "it's not rape if you enjoy it" while
                    the students were at the Lincoln Memorial.

               o    Our investigation concludes that the individual who made the comment was not a
                    student at Covington Catholic. In addition, viewing longer videos of this comment
                    reveals that a person in the crowd states, "He doe~ not go to CovCath" almost
                    immediately after the comment was made.

        7 Second Video

                    There was a 7 second video posted on Twitter by @roflinds that shows a group of boys
                    making comments to two females as they walk by.

           o       We cannot confirm that the students in the video are students at Covington Catholic. It
                   is also not totally clear what was said in the video.

        Nick Sandmann

           •       Mr. Sandmann's January 20, 2.019, statement appears to accurately reflect the facts
                   surrounding the interaction between the students and the Black Hebrew Israelites.

           •       Regarding the interaction with Mr. Phillips, Mr. Sandmann reports that he was
                   concerned a situation was getting out of control. He states that he was attempting to
                   defuse the situation.

       Mr. Phillips

           •       Mr. Phillips' public interviews contain some inconsistencies, and we have not been able
                   to resolve them or verify his comments due to our inability to contact him.

                                                       Conclusion

          o        The statements we obtained from students and chaperones are remarkably consistent
                   And, the statements are consistent with the videos we reviewed. .Afi with any
                   investigation, new evidence could come to light in the future. We are professionally
                   satisfied that, at this time, it is proper to close the inves'"Jgation and issue this final
                   report.




                                                            4
